 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSha Realty, a Limited Partnership, Juda Wolf, Gen-eral Partner, Owner and 189 Ross Associates, aLimited Partnership, Juda Wolf, General Part-ner, Owner and Has Realty, a Limited Partner-ship, Juda Wolf, General Partner, Owner,Samuel Kestenbaum d/b/a Z. F. Management,Agent and Local 32B-32J, Service EmployeesInternational Union, AFL-CIO, Petitioner.Case A0-277July 31, 1990ADVISORY OPINIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT, DEVANEY, AND OVIATTOn June 12, 1990, the Petitioner, Local 32B-32J,Service Employees International Union, AFL-CIO, filed a petition for an advisory opinion withthe Board, pursuant to Sections 102 98(a) and102 99 of the Board's Rules and Regulations, seek-ing to determine whether the Board would assertjurisdiction over the above-named EmployersThe petition, in pertinent part, alleges as follows1 There are currently pending before the NewYork State Labor Relations Board (the SLRB)three separate petitions•Case Nos SEE-57331,SEE-57332, SEE-57333-filed by the Employersseeking an election among three unit employeesemployed at the Employers' residential facilities todetermine whether a majority of the employeeswish to be represented for collective-bargainingpurposes by the Petitioner 12 The Employers each own a residential apart-ment facility located in Brooklyn, New York3 The Employers are joint employers who re-ceive gross annual revenues in excess of $500,000,and purchase goods and materials, such as heatingoil and electricity, valued in excess of $50,000,from firms located within the State of New Yorkwhich, in turn, purchase said goods and materialsfrom outside the State of New York The SLRBhas made no findings with respect to the above-commerce data'Prior to flung their petitions with the SLRB, the Employers had fileda charge with the Regional Director for Region 29 (Case 29-CB-7279)alleging that the Union was unlawfully refusing to bargain concerningthe employees employed at its residential facilities The Regional Direc-tor however, declined to Issue a complaint, relying on the ground ad-vanced by the Union, that the Employers' employees at the apartmentfacilities constituted separate bargaining units, each containing only oneemployee, and that It was against Board policy to hold elections insingle-person units4 The Employers apparently admit the abovecommerce data, however, because they previouslyfiled an unfair labor practice charge against theUnion in Case 29-CB-7279 which alleged, interaim, that they were engaged in interstate com-merce5 There is no representation or unfair laborpractice proceeding involving the same labor dis-pute pending before this BoardOn June 25, 1990, the Employers, through theirmanaging agent, Z F Management, filed a state-ment of position opposing the petition The Em-ployers contend that the Board should decline toissue an advisory opinion because the Petitionerhad an opportunity to raise the jurisdictional issueat the State Board hearing on their petitions butfailed to do soOn the basis of the above, the Board is of theopinion thatAs noted, following the filing of the Employers'petitions with the State Board, a hearing was heldin which the Petitioner fully participated At notime during the heanng did the Petitioner questionthe jurisdiction of the SLRB Further, we havebeen administratively advised by the SLRB thatthe elections were held on June 22, 1990 General-ly, the Board accords the same effect to the resultsof a state-board election as it does to its own elec-tions 2 Thus, in light of the elections held amongthe Employers' employees in the above-mentionedSLRB proceedings, it is clear that the Board wouldnot, at this time, entertain a representation petitionfor an election among the same employees 3 Forthis reason, and as the Petitioner did not raise thejurisdictional question at any time during the StateBoard hearing, we find that no useful purposewould be served by issuing an advisory opinion onthe issue of the Board's commerce jurisdiction overthe Employers' residential apartment facilities 4Accordingly, it is ordered that the petition for anAdvisory Opinion is dismissed'See We Transport, 198 NLRB 949 (1972), Elmsford Transportation,213 NLRB 257 (1974)'As noted, the Union sought dismissal of Case 29-CH-7279 on thegrounds that the three units involved only one employee each There isno contention that these circumstances have changed Nonetheless, as isour practice in Advisory Opinion proceedings, we do not express anyview concerning the appropriateness under our Act of the bargainingunits petitioned for by the Employers in the State Board proceedings*Compare, Elmsford Transportation, supra See also Roman CatholicArchdiocese of Newark, 204 NLRB 159 (1973)299 NLRB No 41